Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 In re Donna Henderson                                  Appeal from the County Court at Law No. 2
                                                        of Smith County, Texas (Tr. Ct. No. 69981-
 No. 06-19-00059-CV                                     A). Memorandum Opinion delivered by
                                                        Justice Burgess, Chief Justice Morriss and
                                                        Justice Stevens participating.



       As stated in the Court’s opinion of this date, we affirm the judgment of the trial court.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED DECEMBER 31, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk